UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7281


DARYL J. CURRY,

                    Plaintiff - Appellant,

             v.

MAHBOOB ASHRAF, M.D.; DAWN HAWK; TARA COTTRELL; NORTH
BRANCH CORRECTIONAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-02439-GLR)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daryl J. Curry, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daryl Curry appeals the district court’s order granting summary judgment to the

Defendants on his 42 U.S.C. § 1983 (2018) complaint alleging deliberate indifference to

his serious medical needs. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Curry v. Ashraf,

No. 1:18-cv-02439-GLR (D. Md. Aug. 23, 2019). We also deny Curry’s motion to assign

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2